PER CURIAM.
We affirm the final judgment of dissolution of marriage in all respects except for the refusal of the trial court to consider the husband’s motion for modification of temporary relief.
Over 3 years prior to trial, and a few months after the entry of a temporary relief order, the husband moved to modify based on a substantial reduction of his income. Subsequently, the husband renewed his request for modification and again sought to have it heard at trial. The court’s refusal to consider this request was an error. Compagnoni v. Compagnoni, 619 So.2d 450 (Fla. 3d DCA 1993). We therefore reverse that portion of the judgment establishing the ar-rearage for reconsideration after the court hears the motion for modification.
Affirmed in part and reversed in part.
DELL, C.J., GUNTHER and KLEIN, JJ., concur.